Curia..
The judgment must he reversed. The agreement was, that the 50 dollars rent should be paid in advance. This not having been done, and the security not being given on the 3d day of November, the plaintiff in error had a right to consider the contract at an end, and to let his house to any other person. The remark of the defendant in error, that he did not want the possession under a fortnight, did not vary the agreement. This was, to pay the 50 dollars, &c. not before he entered into possession, but before he was entitled to possession, which was on the lsi day of November.
Judgment reversed.